DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4, 6, 10, 13-15, 18-20 and 24-25 are currently pending and under examination herein.
Claims 1-4, 6, 10, 13-15, 18-20 and 24-25 are rejected.
Claim 1 is objected to. 

Response to Amendment
The amendment filed on 14 January 2022 has been entered. 
Amendment of claims 1, 6, 10, 13-15, 18-20 and 24 is acknowledged.  
The objection to claim 24 is withdrawn in view of Applicant's amendments. 
The rejection of claims 1, 3-4 and 6 under 35 U.S.C. 103 as being unpatentable over Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928) in view of Bhatia (WO2014197840A1) and Ren (US9006415B2) is withdrawn due to Applicant's claim amendment deleting "at least one fatty acid linked to the carrier" in claim 1.
The rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Dudani in view of Bhatia and Ren and further in view of Lin (Lin, C. et al., PEG Hydrogels for the Controlled Release of Biomolecules in Regenerative Medicine, 2009, Pharmaceutical Research, 26(3), 631-643) is withdrawn due to Applicant's claim amendment deleting "at least one fatty acid linked to the carrier" in claim 1. 

The rejection of claims 13 and 18-20 under 35 U.S.C. 103 as being unpatentable over Dudani in view of Bhatia, Ren, and Kwon, and further in view of Harris (Harris, T. J. et al., Protease-Triggered Unveiling of Bioactive Nanoparticles, 2008, Small, 4(9), 1307-1312) is withdrawn due to Applicant's claim amendment.

Priority
	The instant application claims the benefit of priority to U.S. Provisional Application No. 62/682,492 filed 8 June 2018. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the invention is 8 June 2018.

Claim Objections
Claim 1 is objected to because of the following informalities:    
In claim 1, lines 4-5, "each of said at least two distinct detectable reporters linked" should be amended to "each of said at least two distinct detectable reporters is linked".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: "tuning domain" in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The corresponding structure described in the specification for the claim limitation is as follows: 
Paragraph [16] (PGPub) indicates the carrier comprises a bio-compatible scaffold, the reporters comprise polypeptides susceptible to cleavage by one or more proteases, and the tuning domains comprises polymers that shield the polypeptides from immune detection or 
Paragraph [17] describes an embodiment in which the tuning domains are polymers between the scaffold and the polypeptides. In some embodiments, the tuning domains add space between the carrier and the reporters, to decrease steric hindrance among parts of the activity sensor and thereby increase accessibility of the polypeptides to the proteases to promote successful cleavage.
In paragraph [18], the carrier is a bio-compatible scaffold, the reporters include polypeptides susceptible to cleavage by one or more proteases, and the tuning domains are provided as regions of the polypeptides that include D-amino acids to prevent proteolytic cleavage of the regions.
Paragraph [19] describes an embodiment in which the reporter comprises a polypeptide that is cleaved from the activity sensor by proteases associated with a disease and tuning domains comprise one or more polymers on the polypeptide that facilitate passage of the reporter into systemic circulation after cleavage. The reporter may include a polypeptide that is liberated from the activity sensor by proteases associated with a disease and the tuning domains may include one or more polymers on the polypeptide that inhibit enzymatic activity upon the liberated reporter prior to excretion from the subject.
As per paragraph [58], the tuning domains may include any suitable material that modifies a distribution or residence time of the activity sensor within a subject when the activity sensor is administered to the subject. For example, the tuning domains may include PEG, PVA, or PVP. In another example, the tuning domains may include a polypeptide, a peptide, a nucleic acid, a polysaccharide, volatile organic compound, hydrophobic chains, or a small molecule. 
Tuning domains may also be selected from a group including a small molecule; a peptide; an antibody; a fragment of an antibody; a nucleic acid; and an aptamer [98].

Paragraph [135] and Figure 13 indicate activity sensor 1300 includes a bio-compatible scaffold 1305 as the carrier, polypeptides 1310 each linked to scaffold 1305, and tuning domains 1315 that include D-amino acids, where tuning domains 1315 compose regions of polypeptides 1310 to prevent proteolytic cleavage of those regions.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 10, 13-15, 18-20 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly recited and necessitated in part by claim amendment.
Claim 1 recites "a tuning domain coupled to each of said detectable reporters" in line 9. It is unclear if each detectable reporter is coupled to a separate tuning domain or if there is one tuning domain coupled to all of the detectable reporters, because claim 1, lines 9-10 and dependent claims 10, 13-15, 18-20 and 24 recite "said tuning domain" or "the tuning domain" instead of "each tuning domain". Figures 7-11, filed 15 March 2019, depict multiple tuning domains coupled to detectable reporters. For prior art purposes, Examiner is interpreting as each detectable reporter is coupled to a separate tuning domain based on the drawings and instant specification as filed. Claims 2-4, 6, 10, 13-15, 18-20 and 24 are dependent on claim 1 and rejected due to said dependency.   

Claim 14 recites "about 30 to 40 kDa" in line 2. The word “about” is not defined by the specification.  There is no description of what “about” means; therefore, the upper limit and the lower limit of the recited range are vague and indefinite.  One cannot ascertain the metes and the bounds of the claimed invention. 
Claim 14 is also indefinite for the limitation "the polypeptides" in line 4. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the method preamble to recite "claim 4" or "claim 6". 
Claim 15 recites the limitation "the polypeptides" in line 3. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests deleting "the" before polypeptides in line 3 of claim 15.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

Claims 1, 3-4, 6, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928; 9 April 2019 IDS Document; previously cited) in view of Bhatia (WO2014197840A1; 14 October 2019 IDS Document; previously cited).  This rejection is newly recited and necessitated by claim amendment.
Regarding claims 1 and 3, Dudani teaches an exogenous nanosensor (activity sensor) that was optimized for delivery under the skin and subsequent diffusion into the bloodstream (Dudani Pg. 2920, Col. 1, ¶ 2, lines 4-6). Dudani utilized a large poly(ethylene glycol) (PEG) 40 kDa (carrier comprising one or a plurality of molecular subunits) scaffold as a chaperone for urinary biomarkers (detectable reporters) (Dudani Pg. 2920, §2.1, lines 4-5).  Peptide sequences designed for their selective protease sensitivity were linked to urinary reporters and coupled to multiarm PEG (eight reactive groups) scaffold molecules (linked to the carrier by a cleavable linker containing a cleavage site of an enzyme) (Dudani Pg. 2920, §2.1, lines 11- Col. 2, line 1).  Synthetic peptide substrates can be chosen to be efficiently cleaved by disease-associated proteases of interest, thereby releasing urinary reporters (Dudani Pg. 2920, Col. 2, ¶ 1, lines 7-9). The utility of a thrombin sensor to identify thrombosis and an Matrix metalloproteinase (MMP) sensor to measure inflammation is demonstrated (Abstract, lines 10-12). Supplementary Figure 1a depicts orthogonally encoded ligand urinary reporters for thrombin and MMP substrates (Supplemental Information Pg. 2, Supplementary Figure 1a). Dudani Pg. 2920, Col. 2, ¶ 1, lines 2-3). 
	Dudani does not teach at least two distinct detectable reporters linked by a cleavable linker containing a cleavage site to report activity of at least two different enzymes of claim 1 or at least four detectable reporters linked via cleavage sites to report activity of at least four different enzymes of claim 3. 
	Bhatia teaches biomarker nanoparticles capable of quantitatively detecting enzymatic activity in vivo (Bhatia Abstract, line 2), wherein the carrier may include different enzyme susceptible domains and detectable markers (cleavage sites and reporters) to report activity of 2-1000 different enzymes (Bhatia Pg. 14, line 30 – Page 15, line 1). The detectable marker is composed of a capture ligand and a detection ligand connected by a linker (Bhatia Pg. 14, lines 8-9). The capture and detection ligand each independently may be one or more of the following: a protein, a peptide, a polysaccharide, a nucleic acid, a fluorescent molecule, or a small molecule, for example. In some embodiments the detection ligand or the capture ligand may be, but is not limited to, one of the following: Alexa488, TAMRA, DNP, fluorescein, Oregon Green, Texas Red, Dansyl, BODIPY, Alexa405, Cascade Blue, Lucifer Yellow, Nitrotyrosine, HA-tag, FLAG-tag, His-tag, Myc-tag, V5-tag, S-tag, biotin or streptavidin (Bhatia Pg. 14, lines 16-22). The enzyme susceptible site is dependent on enzymes that are active in a specific disease state (Bhatia Pg. 22, lines 15-16). Table 1 provides a non-limiting list of enzymes associated with (either increased or decreased with respect to normal) disease and in some instances, the specific substrate. Table 2 provides a non-limiting list of substrates associated with disease or other conditions (Bhatia Pg. 23, lines 8-11). In Table 1 and Table 2, Enzyme/substrate combinations are listed, including MMP-2, MMP-9, kallikreins, cathepsins, Bhatia Pgs. 23-26). Bhatia also teaches the biomarker nanoparticles having multiple therapeutic agents, each therapeutic agent associated with a discreet detectable marker could be administered to a subject having a disease to assess which therapeutic agent is most effective in that individual subject (Bhatia Pg. 43, lines 17-20). Therapeutic agents are also referred to as candidate agents (Bhatia Pg. 43, lines 29-30). Candidate agents comprise functional chemical groups necessary for structural interactions with polypeptides and/or nucleic acids (Bhatia Pg. 43, line 34 – Pg. 44, line 1). Candidate agents also can be biomolecules such as peptides, saccharides, fatty acids, sterols (Bhatia Pg. 44, lines 5-6). 
	Bhatia discloses that different enzymes can be involved at different stages in a disease (Bhatia Pg. 33, lines 29-31). Therefore, one of ordinary skill in the art would have been motivated to modify Dudani’s activity sensor with at least two or four distinct detectable reporters to add the ability to detect different stages in a disease using the activity sensor. Dudani discloses synthetic biomarkers that detect enzymatic activity and Bhatia teaches distinct detectable reporters on synthetic biomarkers. One of ordinary skill would reasonably expect this combination to be successful, because Bhatia discloses it works on synthetic biomarkers/activity sensors that are present in Dudani.   
Regarding claim 4, Dudani teaches peptide sequences designed for their selective protease sensitivity were linked to urinary reporters and coupled to multiarm PEG (eight reactive groups) scaffold molecules (linked to the carrier by a cleavable linker containing a cleavage site of an enzyme) (Dudani Pg. 2920, §2.1, lines 11- Col. 2, line 1).  Synthetic peptide substrates can be chosen to be efficiently cleaved by disease-associated proteases of interest, thereby releasing urinary reporters (Dudani Pg. 2920, Col. 2, ¶ 1, lines 7-9).  The utility of a thrombin sensor to identify thrombosis and a matrix metalloproteinase (MMP) sensor to measure inflammation is demonstrated (Abstract, lines 10-12).  Supplementary Figure 1a depicts Supplemental Information Pg. 2, Supplementary Figure 1a).  
Regarding claim 6, Dudani teaches peptide sequences designed for their selective protease sensitivity were linked to urinary reporters (collectively referred to as synthetic biomarkers) and coupled to multiarm PEG (eight reactive groups) scaffold molecule (Dudani Pg. 2920, §2.1, lines 10-13; Dudani page 2921, Figure 1a).

    PNG
    media_image1.png
    299
    601
    media_image1.png
    Greyscale


	Regarding claim 15, Dudani teaches a large poly(ethylene glycol) (PEG) 40 kDa scaffold (Dudani Pg. 2920, §2.1, line 4).  Dudani further teaches in vivo protease-sensitive substrates were synthesized to contain a urinary reporter (a stable D-stereoisomer of glutamate-fibrinopeptide B with a ligand handles) for detection (Dudani Pg. 2926, §4, lines 4-6) that is a protease-resistant D-stereoisomer of glutamate-fibrinopeptide B (Dudani Pg. 2920, ¶ 1, lines 3-4).
	Regarding claim 24, Dudani teaches a large poly(ethylene glycol) (PEG) 40 kDa scaffold (Dudani Pg. 2920, §2.1, line 4).  Dudani further teaches peptide sequences designed for their selective protease sensitivity were linked to urinary reporters (Dudani Pg. 2920, §2.1, lines 11-12) and in vivo protease-sensitive substrates were synthesized to contain a urinary Dudani Pg. 2926, §4, lines 4-6). Dudani depicts ligand reporter (tuning domain) as part of detectable analyte (Dudani Fig. 1b 5).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928; 9 April 2019 IDS Document; previously cited) in view of Bhatia (WO2014197840A1; 14 October 2019 IDS Document; previously cited) as applied to claim 1 above, and further in view of Lin (Lin, C. et al., PEG Hydrogels for the Controlled Release of Biomolecules in Regenerative Medicine, 2009, Pharmaceutical Research, 26(3), 631-643; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 2, Dudani in view of Bhatia disclose the activity sensor recited in claim 1. Dudani teaches the carrier comprises PEG scaffold molecules (Dudani Pg. 2920, Col. 2, line 1), but does not explicitly teach the PEG scaffold is comprised of covalently linked PEG subunits. 
Lin teaches covalently-crosslinking leads to relatively stable hydrogel structures with tunable physicochemical properties (Lin Pg. 632, Col. 1, ¶ 3, lines 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudani's PEG scaffold carrier with covalently linked PEG subunits as taught by Lin so that the PEG scaffold would be stable (Lin Pg. 632, Col. 1, ¶ 3, lines 3-4). Dudani teaches a carrier with polyethylene glycol scaffold and Lin discloses factors that would enhance the stability of a polyethylene glycol hydrogel system, so one of ordinary . 

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928; 9 April 2019 IDS Document; previously cited) in view of Bhatia (WO2014197840A1; 14 October 2019 IDS Document; previously cited) as applied to claim 1 above, and further in view of Kwon (Kwon, E.J. et al., Ultrasensitive tumor-penetrating nanosensors of protease activity, 2017, Nature Biomedical Engineering, 1(54), 1-10; 14 October 2019 IDS Document; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 10, Dudani in view of Bhatia disclose the activity sensor recited in claim 1.  Dudani teaches synthetic biomarkers comprise a protease-resistant D-stereoisomer of glutamate-fibrinopeptide B (tuning domain) (Dudani Pg. 2920, Col. 2, ¶ 1, lines 2-3, but does not teach the tuning domain comprises a biocompatible polymer linked to the reporters. 
Kwon depicts an activity based nanosensor (ABN) comprising a plurality of tumor-penetrating peptide LyP-1 linked to the ABN with PEG and a plurality of urinary reporters linked to the ABN with PEG (Kwon Pg. 4, Fig. 3a). 

    PNG
    media_image2.png
    290
    405
    media_image2.png
    Greyscale


Kwon discloses optimizing the presentation of peptide substrates on the nanoparticle surface for maximal on-target protease cleavage to increase signal generation (Kwon Pg. 2, Col. 1, ¶ 3). By increasing the distance of the MMP9 peptide substrate from the nanoparticle core, the rate of cleavage by MMP9 also increases (Kwon Pg. 2, Col. 1, ¶ 4, lines 8-11. 
Therefore, one of ordinary skill in the art would have been motivated to modify Dudani and Bhatia's activity sensor linked to the reporters to increase on-target enzymatic cleavage and decrease off-target enzymatic cleavage that occurs for longer tether lengths (Kwon Pg. 2, Col. 1, ¶ 4, line 22 – Col. 2, ¶ 1). Dudani and Bhatia disclose synthetic biomarkers that detect enzymatic activity and Kwon teaches optimizing the targeting of synthetic biomarkers/nanosensors by adding biocompatible polymers to the reporters. One of ordinary skill would expect this combination to be successful because Kwon discloses it works on synthetic biomarkers that are present in Dudani and Bhatia.
claim 14, Dudani in view of Bhatia disclose the activity sensor recited in claim 1.  Dudani teaches a large poly(ethylene glycol) (PEG) 40 kDa scaffold (Dudani Pg. 2920, §2.1, lines 4-5).
Dudani does not teach the tuning domain comprises polymers between the scaffold and the polypeptides to decrease steric interference among parts of the activity sensor and thereby increase accessibility of the polypeptides to the proteases to promote successful cleavage.
Kwon depicts PEG between the scaffold and the peptides (Kwon, Fig. 3a) and the rate of cleavage by MMP9 increased with increasing penetration distance (Kwon Pg. 2, Col.1, ¶ 4, lines 8-9).  
Kwon discloses optimizing the presentation of peptide substrates on the nanoparticle surface for maximal on-target protease cleavage to increase signal generation (Kwon Pg. 2, Col. 1, ¶ 3). By increasing the distance of the MMP9 peptide substrate from the nanoparticle core, the rate of cleavage by MMP9 also increases (Kwon Pg. 2, Col. 1, ¶ 4, lines 8-11. Therefore, one of ordinary skill in the art would have been motivated to modify Dudani and Bhatia's activity sensor linked to the reporters to increase on-target enzymatic cleavage and decrease off-target enzymatic cleavage that occurs for longer tether lengths (Kwon Pg. 2, Col. 1, ¶ 4, line 22 – Col. 2, ¶ 1). Dudani and Bhatia disclose synthetic biomarkers that detect enzymatic activity and Kwon teaches optimizing the targeting of synthetic biomarkers/nanosensors by adding biocompatible polymers to the reporters. One of ordinary skill would expect this combination to be successful because Kwon discloses it works on synthetic biomarkers that are present in Dudani and Bhatia.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928; 9 April 2019 IDS Document; previously cited) in view of Bhatia (WO2014197840A1; 14 October 2019 IDS Document; previously cited) and Kwon (Kwon, E.J. et al., Ultrasensitive tumor-penetrating nanosensors of protease activity, 2017, Nature Biomedical Engineering, 1(54), 1-1014; October 2019 IDS Document; previously cited) as applied to claim 10 above, and further in view of Harris (Harris, T. J. et al., Protease-Triggered Unveiling of Bioactive Nanoparticles, 2008, Small, 4(9), 1307-1312; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claim 13, Dudani, Bhatia, and Kwon disclose the activity sensor recited in claim 10. Dudani teaches synthetic peptide substrates can be chosen to be efficiently cleaved by disease-associated proteases of interest, thereby releasing urinary reporters (Dudani Pg. 2920, Col. 2, ¶ 1, lines 7-8). 
Dudani, Bhatia, Ren and Kwon do not teach the tuning domain comprises PEG side chains.
Harris teaches linear PEG tethered by an MMP-2 cleavable substrate, are conjugated onto the surface of a nanoparticle (Harris Pg. 1307, Col. 2, ¶ 3, lines 5-7).  Harris does not explicitly teach the polymer facilitates passage of the reporter into systemic circulation or inhibition of enzymatic activity on the liberated reporter post-cleavage, but does teach these concepts for the particle in general: reversible polymer veiling greatly extends nanoparticle circulation in the blood over unveiled particles (Harris Pg. 1307, Col. 2, ¶ 2, lines 6-8) and the circulation time of cleavable particles was not significantly altered from that of non-cleavable controls, suggesting that the cleavable coating withstands degradation by proteases in the blood (Harris Pg. 1308, Col. 2, ¶ 3, lines 9-12). 
.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928; 9 April 2019 IDS Document; previously cited) in view of Bhatia (WO2014197840A1; 14 October 2019 IDS Document; previously cited) as applied to claim 1 above, and further in view of Harris (Harris, T. J. et al., Protease-Triggered Unveiling of Bioactive Nanoparticles, 2008, Small, 4(9), 1307-1312; previously cited). This rejection is newly recited and necessitated by claim amendment.
Regarding claims 18, 19 and 20, Dudani and Bhatia disclose the activity sensor recited in claim 1. Dudani teaches synthetic peptide substrates can be chosen to be efficiently cleaved by disease-associated proteases of interest, thereby releasing urinary reporters (Dudani Pg. 2920, Col. 2, ¶ 1, lines 7-8). 

Harris teaches linear PEG tethered by an MMP-2 cleavable substrate, are conjugated onto the surface of a nanoparticle (Harris Pg. 1307, Col. 2, ¶ 3, lines 5-7).  
In regards to claims 18 and 19, Harris does not explicitly teach the polymer facilitates passage of the reporter into systemic circulation or inhibition of enzymatic activity on the liberated reporter post-cleavage, but does teach these concepts for the particle in general: reversible polymer veiling greatly extends nanoparticle circulation in the blood over unveiled particles (Harris Pg. 1307, Col. 2, ¶ 2, lines 6-8) and the circulation time of cleavable particles was not significantly altered from that of non-cleavable controls, suggesting that the cleavable coating withstands degradation by proteases in the blood (Harris Pg. 1308, Col. 2, ¶ 3, lines 9-12). 
In regards to claim 20, Harris teaches linear PEG tethered by an MMP-2 cleavable substrate, are conjugated onto the surface of a nanoparticle. The hydrophilic polymer prevents both RES-mediated clearance of particles and systemic action of the bioactive ligand (Harris Pg. 1307, Col. 2, ¶ 3, lines 5-9).
Harris discloses a hydrophilic polymer consisting of linear polyethylene glycol can confer favorable circulation and accumulation properties in vivo (Harris Pg. 1307, Col. 2, ¶ 1, lines 16-17). Particles remain in circulation until they are activated by cancer-associated proteases in the tumor microenvironment (Harris Pg. 1310, Col. 2, ¶ 2, lines 1-8). 
.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928; 9 April 2019 IDS Document; previously cited) in view of Kwon (Kwon, E.J. et al., Ultrasensitive tumor-penetrating nanosensors of protease activity, 2017, Nature Biomedical Engineering, 1(54), 1-10; October 2019 IDS Document; previously cited) and Ren (US9006415B2; previously cited). This rejection is reiterated from the previous Office action. 
Regarding claim 25, Dudani teaches an exogenous nanosensor (activity sensor) that was optimized for delivery under the skin and subsequent diffusion into the bloodstream (Dudani Pg. 2920, Col. 1, ¶ 2, lines 4-6).  Dudani utilized a large poly(ethylene glycol) (PEG) 40 kDa (carrier comprising one or a plurality of molecular subunits) scaffold as a chaperone for urinary biomarkers (detectable reporters) (Dudani Pg. 2920, §2.1, lines 4-5).  Peptide sequences designed for their selective protease sensitivity were linked to urinary reporters and coupled to multiarm PEG (eight reactive groups) scaffold molecules (linked to the carrier by a cleavable linker containing a cleavage site of an enzyme) (Dudani Pg. 2920, §2.1, lines 11- Col. 2, line 1).  Synthetic peptide substrates can be chosen to be efficiently cleaved by disease-associated proteases of interest, thereby releasing urinary reporters (Dudani Pg. 2920, Col. 2, ¶ 1, lines 7-9).  The utility of a thrombin sensor to identify thrombosis and an Matrix Abstract, lines 10-12).  Supplementary Figure 1a depicts orthogonally encoded ligand urinary reporters for thrombin and MMP substrates (Supplemental Information Pg. 2, Supplementary Figure 1a).  

    PNG
    media_image3.png
    336
    477
    media_image3.png
    Greyscale

	Dudani teaches synthetic biomarkers comprise a protease-resistant D-stereoisomer of glutamate-fibrinopeptide B (tuning domain) (Dudani Pg. 2920, Col. 2, ¶ 1, lines 2-3), but does not specifically teach the tuning domain modifies a distribution or residence time of the activity sensor within a subject or comprises at least one fatty acid. 
Kwon teaches tumor-targeting ligands (tuning domains) …can increase cell-specific association and retention in the tumor environment (Kwon Pgs. 2-3, Col. 2, ¶ 2, lines 8-10). 
Ren teaches a composition comprising a polypeptide comprising a first homing domain (tuning domain) and a second cell-penetrating domain, wherein the second cell-penetrating domain is N-terminal to the first homing domain and the N-terminus of the polypeptide is modified with a lipophilic group, and a nucleic acid, wherein the nucleic acid is non-covalently associated with the second cell-penetrating domain, and wherein the second cell-penetrating domain has two or more basic amino acids, and wherein the number of basic amino acids within Ren Claim 1).  Ren teaches the nucleic acid is an siRNA, and wherein the polypeptide assembles into a light-scattering complex upon complexation with the siRNA molecule (Ren Claim 2).  Upon complexation with siRNA, the resulting nanocomplex is stable, non-immunostimulatory, displays homing peptides in a multivalent fashion that increases their binding avidity (Ren Col. 3, lines 17-20).  Ren discloses the lipophilic group is myristic acid (Ren Claim 13) or the lipophilic group is a saturated fatty acid (Ren Claim 25).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dudani's activity sensor with tuning domains, as taught by Kwon, comprising at least one fatty acid, as taught by Ren, to improve activity sensor distribution and delivery (Kwon Pg. 2, Col. 2, ¶ 2, lines 5-6: Ligands can be deployed to improve the nanoparticle distribution in and around the tumor; Ren Col. 14, lines 52-55; lines 63-67: lipid modifications promote efficient cellular transduction and delivery). Dudani discloses synthetic biomarkers that detect enzymatic activity and Kwon teaches optimizing the targeting of synthetic biomarkers/nanosensors by adding biocompatible polymers to the reporters. One of ordinary skill would reasonably expect this combination to be successful because Kwon discloses adding biocompatible polymers to reporters works on synthetic biomarkers that are present in Dudani. Ren teaches lipid modifications of nanocomplexes, including polymer-based complex, that are similar to those disclosed by Dudani and Kwon; therefore, one of ordinary skill would reasonably expect Ren's tuning domains comprising fatty acids would also work on Dudani and Kwon's sensor.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1, 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 17, 22 and 23 of copending Application No. 16/776,991 in view of Bhatia (WO2014197840A1; 14 October 2019 IDS Document; previously cited) and Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928; 9 April 2019 IDS Document; previously cited). This rejection is newly recited and necessitated by claim amendment.  
Copending claim 1 recites an analysis method, the method comprising the steps of: administering a pro-analyte to a patient, wherein in situ processing in the body results in enrichment of detectable reporters from the pro-analyte in proportion to a health condition of the patient; measuring the detectable reporters in a sample from the patient; and correlating the measured reporters to the health condition in the patient. Copending claim 16 recites the method of claim 1, wherein the pro-analyte is a carrier comprising a linker connected to one or more of said detectable reporters. Copending claim 17 recites the method of claim 16, wherein said carrier is a multi-arm polyethylene glycol scaffold, a tissue- or organ-targeted antibody, or an alternate synthetic carrier. Copending claim 22 recites the method of claim 1, wherein the pro-analyte is administered as: a plurality of a first particle, each first particle comprising a plurality of a first detectable reporter releasably attached to a carrier; a plurality of a second particle, each second particle comprising a plurality of a second detectable reporter releasably attached to a carrier; and a plurality of a third particle, each third particle comprising a plurality of a third detectable reporter releasably attached to a carrier. Copending claim 23 recites the 
The copending claims do not recite at least two or four distinct reporters or a tuning domain coupled to each of said detectable reporters. 
Bhatia teaches biomarker nanoparticles capable of quantitatively detecting enzymatic activity in vivo (Bhatia Abstract, line 2), wherein the carrier contains different reporters and different cleavage sites to report activity of 2-1000 different enzymes (Bhatia Pg. 14, line 30 – Page 15, line 1). 
Dudani teaches an exogenous nanosensor (activity sensor) that was optimized for delivery under the skin and subsequent diffusion into the bloodstream (Dudani Pg. 2920, Col. 1, ¶ 2, lines 4-6). Dudani further discloses the synthetic biomarkers comprise a protease-resistant D-stereoisomer of glutamate-fibrinopeptide B (Dudani Pg. 2920, Col. 2, ¶ 1, lines 2-3).
Bhatia discloses that different enzymes can be involved at different stages in a disease (Bhatia Pg. 33, lines 29-31). Therefore, one of ordinary skill in the art would have been motivated to modify the pro-analyte as taught by copending Application No. 16/776,991 with at least two or four distinct detectable reporters to add the ability to detect different stages in a disease using the activity sensor. Dudani teaches tuning domains comprising D-stereoisomer peptides protect against enzyme cleavage and one of ordinary skill would have been motivated to further modify the activity sensor with tuning domains comprising D-stereoisomer peptides so the peptide substrates can be cleaved by the disease-associated enzymes of interest (Dudani Pg. 2920, Col. 2, ¶ 1).  The copending Application discloses a pro-analyte for detecting enzymatic activity, Bhatia teaches distinct detectable reporters on synthetic biomarkers for detection of multiple enzymes detect enzymatic activity, and Dudani teaches synthetic biomarkers with tuning domains to detect disease-specific enzymes of interest. One of ordinary skill would reasonably expect this combination to be successful, because Bhatia's reporters and 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
Claims 1 and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-14 of copending Application No. 16/777,025 in view of Bhatia (WO2014197840A1; 14 October 2019 IDS Document; previously cited) and Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928; 9 April 2019 IDS Document; previously cited). This rejection is newly recited and necessitated by claim amendment.    
Copending claim 1 recites a method of detecting changes in extracellular matrix, transmembrane proteins, and/or the tissue microenvironment, the method comprising: administering to a subject a plurality of activity sensors that release detectable reporters under conditions indicative of remodeling of cellular architecture; detecting the detectable reporters in a sample collected from the subject; and correlating the detectable reporters to a specific condition in the subject. Copending claim 12 recites the method of claim 1, wherein each activity sensor comprises: a carrier comprising one or a plurality of molecular subunits; and the plurality of reporters, each linked to the carrier by a cleavable linker containing a cleavage site of the one or more enzymes involved in remodeling of the extracellular matrix or tissue microenvironment. Copending claim 13 recites the method of claim 12, wherein the carrier comprises a 20 to 60 kDa scaffold of linked polyethylene glycol (PEG) subunits. Copending claim 14 recites the method of claim 13, wherein each reporter and cleavable linker comprises a polypeptide susceptible to cleavage by a protease known to be associated with a specific disease or condition associated with remodeling of the extracellular matrix or tissue microenvironment.

Bhatia teaches biomarker nanoparticles capable of quantitatively detecting enzymatic activity in vivo (Bhatia Abstract, line 2), wherein the carrier contains different reporters and different cleavage sites to report activity of 2-1000 different enzymes (Bhatia Pg. 14, line 30 – Page 15, line 1).  
Dudani teaches an exogenous nanosensor (activity sensor) that was optimized for delivery under the skin and subsequent diffusion into the bloodstream (Dudani Pg. 2920, Col. 1, ¶ 2, lines 4-6). Dudani further discloses the synthetic biomarkers comprise a protease-resistant D-stereoisomer of glutamate-fibrinopeptide B (Dudani Pg. 2920, Col. 2, ¶ 1, lines 2-3).
 Bhatia discloses that different enzymes can be involved at different stages in a disease (Bhatia Pg. 33, lines 29-31). Therefore, one of ordinary skill in the art would have been motivated to modify the activity sensor taught by copending Application No. 16/777,025 with at least two or four distinct detectable reporters to add the ability to detect different stages in a disease using the activity sensor. Dudani teaches tuning domains comprising D-stereoisomer peptides protect against enzyme cleavage and one of ordinary skill would have been motivated to further modify the activity sensor with tuning domains comprising D-stereoisomer peptides so the peptide substrates can be cleaved by the disease-associated enzymes of interest (Dudani Pg. 2920, Col. 2, ¶ 1).  The copending Application discloses an activity sensor for detecting enzymatic activity, Bhatia teaches distinct detectable reporters on synthetic biomarkers for detection of multiple enzymes detect enzymatic activity, and Dudani teaches synthetic biomarkers with tuning domains to detect disease-specific enzymes of interest. One of ordinary skill would reasonably expect this combination to be successful, because Bhatia's reporters and Dudani's tuning domains work on synthetic biomarkers that are similar to the copending Application's activity sensor.

 
Claims 1, 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 13-16 and 18-20 of copending Application No. 17/339,254 in view of Dudani (Dudani, J.S. et al., Sustained-Release Synthetic Biomarkers for Monitoring Thrombosis and Inflammation Using Point-of-Care Compatible Readouts, 2016, Advanced Functional Materials, 26, 2919-2928; 9 April 2019 IDS Document; previously cited). This rejection is newly recited and necessitated by claim amendment.  
  Copending claim 1 recites a method for characterizing liver disease, the method comprising: detecting a reporter that is released from an activity sensor differentially in diseased liver tissue versus healthy liver tissue; and characterizing a liver disease based upon a presence and/or amount of said reporter. Copending claim 3 recites the method of claim 1, further comprising detecting a plurality of reporters from a plurality of activity sensors, wherein different ones of the plurality of reporters are released by enzymes that are differentially active in the diseased liver tissue versus the healthy liver tissue. Copending claim 6 recites the method of claim 3, wherein each of the enzymes is a protease. Copending claim 13 recites the method of claim 1, wherein the activity sensor comprises a multi-arm polyethylene glycol (PEG) scaffold and the reporters comprise polypeptides linked to the PEG scaffold.  Copending claim 14 recites a composition for screening or diagnosis of liver disease, the composition comprising: an activity sensor; and a reporter releasably attached to the activity sensor, wherein the reporter is released from the activity sensor in the liver in the presence of an enzyme that is differentially expressed in liver affected by a disease versus healthy liver. Copending claim 15 recites the composition of claim 14, wherein the reporter is released from the activity sensor via enzymatic cleavage. Copending claim 16 recites the composition of claim 15, further comprising a plurality 
The copending claims do not recite a tuning domain coupled to each of said detectable reporters. 
Dudani teaches an exogenous nanosensor (activity sensor) that was optimized for delivery under the skin and subsequent diffusion into the bloodstream (Dudani Pg. 2920, Col. 1, ¶ 2, lines 4-6). Dudani further discloses the synthetic biomarkers comprise a protease-resistant D-stereoisomer of glutamate-fibrinopeptide B (Dudani Pg. 2920, Col. 2, ¶ 1, lines 2-3).
Dudani teaches tuning domains comprising D-stereoisomer peptides protect against enzyme cleavage. Therefore, one of ordinary skill would have been motivated to modify the activity sensor taught by copending Application No. 17/339,254 with a tuning domain comprising D-stereoisomer peptides so the peptide substrates can be cleaved by the disease-associated enzymes of interest (Dudani Pg. 2920, Col. 2, ¶ 1). The copending Application discloses an activity sensor for detecting enzymatic activity and Dudani teaches activity sensors/synthetic biomarkers with tuning domains to detect disease-specific enzymes of interest. One of ordinary skill would reasonably expect this combination to be successful because Dudani's tuning domains work on an activity sensor that is similar to the copending Application's activity sensor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claims 14 and 15 were not properly rejected in the last office action. A new ground of rejection is made under 35 USC 112(b) as being indefinite; therefore, the instant office action is a non-final rejection.

Applicant's arguments filed 14 January 2022 with respect to the claim rejections under 35 USC 103 have been considered but they are not persuasive. The rejections of claims 1-4, 6, 10, 13-15, 18-20 and 24 have been changed due to Applicant's claim amendments, but the arguments pertaining to the previously cited references were still considered. Applicant argues at least claim 1 is not obvious over Dudani in view of Bhatia, because the references do not teach or suggest "a tuning domain coupled to each of said detectable reporters, wherein said tuning domain is configured to stabilize and protect said activity sensor". Applicant also states that claim 1 is directed to "a cleavable linker containing a cleavage site for one of at least two different enzymes wherein the activity sensor reports differential enzyme activity among the at least two different enzymes by releasing the reporters upon cleavage by the at least to different enzymes", but does not argue this limitation is taught by the cited references (Arguments Pg. 6, last paragraph – Pg. 7, ¶ 1). 
In response to the argument concerning the limitation "a tuning domain coupled to each of said detectable reporters, wherein said tuning domain is configured to stabilize and protect said activity sensor", Dudani discloses the synthetic biomarkers comprise a protease-resistant D-stereoisomer of glutamate-fibrinopeptide B (Dudani Pg. 2920, Col. 2, ¶ 1, lines 2-3). The Instant Specification does not specifically define tuning domains, but instead describes tuning domains may include PEG, PVA, or PVP. In another example, the tuning domains may include a polypeptide, a peptide, a nucleic acid, a polysaccharide, volatile organic compound, hydrophobic chains, or a small molecule (PGPub [58]). It further describes D-amino acids may be incorporated into the polypeptides of tuning domains. D-amino acids may protect the 

Applicant asserts Lin does not cure the deficiencies of Dudani, Bhatia and Ren (Arguments Pg. 7, ¶ 3-4). 
This argument is not persuasive for the same reasons discussed above regarding claim 1.

Applicant traverses the rejection of claims 10, 14-15 and 24 under 35 USC 103 as being unpatentable over Dudani in view of Bhatia and further in view of Kwon by arguing Kwon does not teach a tuning domain, particularly not a tuning domain coupled to each of said detectable reporters (Arguments Pg. 8, ¶ 1). 
Applicant asserts Kwon does not teach a tuning domain, but does not indicate why. As mentioned in the previous response, the Instant Specification does not specifically define tuning domains, but instead describes tuning domains may include PEG, PVA, or PVP. In another example, the tuning domains may include a polypeptide, a peptide, a nucleic acid, a polysaccharide, volatile organic compound, hydrophobic chains, or a small molecule (PGPub [58]). Therefore, Kwon's tumor-penetrating peptide LyP-1 linked to the activity-based nanosensor with polyethylene glycol (Kwon Pg. 4, Fig. 3a) can be interpreted as a tuning domain. The new rejection, necessitated by amendment, does not cite Kwon as teaching a tuning domain coupled to each of said detectable reporters, but instead modifies Dudani's tuning domain to further comprise a biocompatible polymer linked to the reporters for the purpose of tuning the specificity of proteolytic cleavage rates.

Applicant traverses the rejection of claim 25 by arguing the tumor targeting ligands of Kwon and the myristic acid or lipophilic groups used to facilitate interactions with membrane lips of Ren do not obviate Applicant's disclosure of a tuning domain that modifies the distribution or residence time of an activity sensor in a subject (Arguments Pg. 8, last paragraph). Applicant further argues the tuning domain or claim 25 is not a ligand or a myristic acid (Arguments Pg. 9, ¶ 1). 
The instant claim does not recite the tuning domain is not a ligand or a myristic acid. Furthermore, the Instant Specification does not specifically define tuning domains, but instead describes tuning domains may include PEG, PVA, or PVP. In another example, the tuning domains may include a polypeptide, a peptide, a nucleic acid, a polysaccharide, volatile organic compound, hydrophobic chains, or a small molecule (PGPub [58]). Therefore, the peptides taught by Dudani and Kwon can be interpreted as tuning domains. Kwon also discloses the tuning domain can increase cell-specific location (distribution) and retention (residence time) in the tumor environment. As stated in the rejection above, Ren is relied upon to modify the tuning domain with a fatty acid to promote efficient cellular delivery. 

Applicant's arguments regarding the provisional nonstatutory double patenting rejections of copending Application No. 16/776,991, copending Application No. 16/777,025, and copending Application No. 17/339,254 have been considered but do not apply to the new ground of rejections made above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./
Examiner, Art Unit 1657      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631